— In a proceeding pursuant to CPLR article 78 to, inter alia, expunge the school record of the infant son of the petitioner of any reference to a five-day suspension, the appeal (by permission) is from an order of the Supreme Court, Suffolk County (D’Amaro, J.), dated May 10, 1982, which denied the appellants’ motion to dismiss the petition for failure to comply with subdivision 1 of section 3813 of the Education Law. Order affirmed, without costs or disbursements. Since petitioner has sought primarily equitable relief in this proceeding, compliance with the notice of claim provisions contained in subdivision 1 of section 3813 of the Education Law was not necessary (see Ruocco v Doyle, 38 AD2d 132). Accordingly, the denial of appellants’ motion to dismiss was proper. Lazer, J. P., Mangano, Gulotta and Bracken, JJ., concur.